DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/744884, filed on January 15, 2018.

Status of Claims
This action is in reply to the communication filed on December 22, 2021.
Claims 1 – 6 are currently pending and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 11,394,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of Formula 1 - 4 in claims 1, 2, 4 and 5 of the '000 patent overlaps in scope with Formulas 1 - 4 in claims 1 - 4  in the instant application. Furthermore, the specific compounds of claims 3 and 6 in the '000 patent render obvious Formulas 1 - 4 in claims 1 - 4 in the instant application and are the same compounds as those in claim 5 of the instant application.
Claims 1 - 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/325,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of Formula 1 in claim 1 of the '248 application overlap in scope with Formulas 1 - 4 in claims 1 - 4  in the instant application. Furthermore, the specific compounds of claims 6 in the '248 application render obvious Formulas 1 - 4 in claims 1 - 4 in the instant application and are the same compounds as those in claim 5 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR2014094408, using the provided machine translation).
As per claims 1, 2, 5 and 6, Park teaches:
An organic electroluminescent compound according to formula 2  
    PNG
    media_image1.png
    219
    268
    media_image1.png
    Greyscale
(Page 18, Paragraph 4 teaches the following chemical Formula
    PNG
    media_image2.png
    123
    197
    media_image2.png
    Greyscale
. Page 18, Paragraph 6 teaches that the HAr of the chemical formula 3 is selected from the group consisting of the H1 – H26. H19 – H21 teach phenanthroazole groups. While the attachment group in the phenanthroazole groups to the triazine is different than that claimed, compounds H22 and H27 show bonding options on both the imidazole and benzene groups, and it would have been obvious to one of ordinary skill in the art before the effective filing date to have similarly shifted the bonding position of the phenanthroazole group. When R2 is chosen to be a phenyl group as allowed in Page 16, Paragraph 4, and L1 is a phenyl group as allowed by Page 16, Paragraph 6, the compound C-100 
    PNG
    media_image3.png
    96
    74
    media_image3.png
    Greyscale
in claim 5 can be formed.)
For use as a host material (Page 14, Last Paragraph: “The compound according to the present invention applied to the organic layer can be used for the material of the host of the hole injection layer (HIL) (13)), hole-transport layer (140), electron-transport layer (160), electron injection layer (170), light-emitting layer (150) or the dopant or the capping layer.”)
The compound of Park is a structural isomer of that claimed where the imidazole group is on the second benzene ring instead of the claimed first benzene ring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the imidazole group of Park from the second benzene ring to the first benzene ring of the claimed structure. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
Park includes each element claimed, with the only difference between the claimed invention and Park being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of increased lifetime, increase in efficiency, and improved color accuracy as taught by Park (Page 11, Last Paragraph), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
	
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schildknecht (US9028979).
As per claims 1, 3, and 6, Schildknecht teaches:
An organic electroluminescent compound represented by the following formula 
    PNG
    media_image4.png
    239
    274
    media_image4.png
    Greyscale
(In, Column 7, Line 21, Schildknecht teaches the following formula 
    PNG
    media_image5.png
    179
    295
    media_image5.png
    Greyscale
. Schildknecht teaches that R9 can be an aryl group (Claim 5). In Column 8, Line 65 – Column 9, Line 10, Schildknecht teaches that A1 and A1’, and/or A2 and A2’ together with the nitrogen atom to which they are bonded can form a heteroaromatic ring, or ring systems, such as 
    PNG
    media_image6.png
    120
    172
    media_image6.png
    Greyscale
.” The other group of A2 and A2’does not have to form a heteroaromatic ring and reads on R2 in the claimed formula wherein R2 is a di-(C6 – C30)arylamino.
For use as a host material (Column 20, Lines 65 – 67: “The compounds of formula I can also be used in organic light emitting diodes (OLEDs) as hosts for phosphorescent compounds.”)
The compound of Schildknecht is a structural isomer of the claimed compound where the imidazole group is on the second benzene ring instead of the claimed first benzene ring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the imidazole group of Schildknecht from the second benzene ring to the first benzene ring of the claimed structure. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
Schildknecht includes each element claimed, with the only difference between the claimed invention and Schildknecht being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved efficiency, driving voltage and lifetime as taught by Schildknecht (Abstract), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuru (JP2012176929, using the attached machine translation).
As per claims 1 and 4, Mitsuru teaches:
An organic electroluminescent compound represented by the following formula 
    PNG
    media_image7.png
    262
    291
    media_image7.png
    Greyscale
(In [0008], Mitsuru teaches a phenanthroline [9,10-d] imidazole derivative represented by the following formula 
    PNG
    media_image8.png
    380
    336
    media_image8.png
    Greyscale
… A is a group consisting of 5 to 60 carbon atoms or a heterocyclic group”,  In [0019], Mitsuru lists options for B including: 
    PNG
    media_image9.png
    244
    478
    media_image9.png
    Greyscale
, which reads upon the ligand formula when n is 0 and W is carbon or nitrogen.)
The compound of Mitsuru is a structural isomer of that claimed where the imidazole group is on the second benzene ring instead of the claimed first benzene ring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the imidazole group of Mitsuru from the second benzene ring to the first benzene ring of the claimed structure. The Office points out that sections 2144.09 I and II of the MPEP state “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c). and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.)
Mitsuru includes each element claimed, with the only difference between the claimed invention and Mitsuru being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved color purity and efficiency as taught by Mitsuru ([0009]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E). 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        

/J.N.C./Examiner, Art Unit 1789